DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/28/2022 that claim amendments in claims 8, 16, would overcome the 112 rejections .The rejection have been withdrawn.
The applicant further argues that prior art Shelton, Dimitriou, Gifford, Riza, Benson do not disclose the claim amends with respect to the trocar having the threaded configurations, the locking collar at a proximal portion of the outer tube, where the proximal portion having a gap which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar is closed. The 102 rejections have been withdrawn.
However new rejection with respect to Shelton as modified by Riza, and Benson as modified by Riza have been made below where Shelton reads on the threaded configurations, Riza teaches the locking collar, and Benson discloses a general trocar with the inner and outer tubes.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,439,881 to Shelton in view of U.S. Patent 5,562,688 to Riza.
As to claims 1, 5, 11, 14, Shelton discloses a trocar comprising an elongate body (the cannula 110 as seen in figure 1-3 used with the preliminary adjustment mechanism of figure 26a,b, col. 7 ll. 59-col. 8 ll. 8) having a proximal portion and a distal portion, the elongate body formed of an inner tube (140) and an outer tube (130), the inner tube of the elongate body has an outer surface possessing a threaded configuration (150) and the outer tube of the elongate body has an inner surface possessing a threaded configuration (160), a seal assembly (310, figure 4) at the proximal portion of the elongate body, and a locking collar (2660, figure 26a,b), wherein the inner tube moves within the outer tube to adjust a length of the elongate body (col. 3 ll. 1-13, the inner tube moves within the outer tube based on the thread engagement), wherein the locking collar is closed when the elongate body is a desired length (col. 8 ll. 10-15, the locking collar is closed when the desired length of the preliminary adjustment is reached) but is silent about the locking collar is at a proximal portion of the outer tube, where the proximal portion of the outer tube having a gape therein, which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar is closed.  
Riza teaches a similar device (trocar with means to fix an axial position of an instrument passed therethrough, abstract) having a locking collar (30/130, figure 1,9, both grippers 30/130 can teach the locking collar, where the embodiment of 130 is applicable for dependent claims 7, 15) is present at a proximal portion of the outer tube (figure 1) , where the proximal portion of the outer tube has a gap therein (between fingers 21, figure 1), which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar (130, figure 9) is closed (the finger 21 “compress into” the guide tube 41, col. 4 ll. 46-67, used with ) for the purpose of using a known mechanism to fix the axial position of an inner tube placed within an outer tube. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the locking collar, and gap within the proximal portion of the outer tube of Riza as the locking mechanism of Shelton in order for using a known mechanism to fix the axial position of an inner tube placed within an outer tube.
As to claims 3, 12, with the device of Shelton and Riza above, Shelton discloses the threaded configuration of the outer tube is female threading (“impressed threads”, col. 3 ll. 7-12), and the threaded configuration of the inner tube is male threading (col. 3 ll. 7-12).
As to claims 4, 13, with the device of Shelton and Riza above, Shelton discloses the length of the elongate body is adjusted by rotating the outer tube about the inner tube (col. 3 ll. 7-12).
As to claim 7, 15, with the with the device of Shelton and Riza above, Riza further teaches the locking collar possesses a circular body (21, figure 9), and a C-shaped body (131) joined by a pin (141).
Claims 1, 3-5, 7, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0171946 to Benson in view of U.S. Patent 8,439,881 to Shelton and in view of U.S. Patent 5,562,688 to Riza.
As to claims 1, 5, Benson discloses a trocar comprising an elongate body (30, figure 1) having a proximal portion and a distal portion, the elongate body formed of an inner tube (50) and an outer tube (34), a seal assembly (202,196 figure 4, 6) at the proximal portion of the elongate body, and a locking collar (42) at the proximal portion of the outer tube (figure 1), wherein the inner tube moves within the outer tube to adjust a length of the elongate body (paragraph 63), and whereon the locking collar is closed when the elongate body is a desired length (paragraph 63) but is silent about the inner tube of the elongate body has an outer surface possessing a threaded configuration  and the outer tube of the elongate body has an inner surface possessing a threaded configuration and the locking collar is at a proximal portion of the outer tube, where the proximal portion of the outer tube having a gape therein, which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar is closed.  Benson does teach the cross-sections of the sections can be non-uniform, irregular, and/or other shapes (paragraph 43).
Riza teaches a similar device (trocar with means to fix an axial position of an instrument passed therethrough, abstract) having a locking collar is present at a proximal portion of the outer tube (figure 1) , where the proximal portion of the outer tube has a gap therein (between fingers 21, figure 1), which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar is closed (the finger 21 “compress into” the guide tube 41, col. 4 ll. 46-67) for the purpose of using a known mechanism to fix the axial position of an inner tube placed within an outer tube. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the locking collar, and gap within the proximal portion of the outer tube of Riza as the locking mechanism of Benson in order for using a known mechanism to fix the axial position of an inner tube placed within an outer tube.
Shelton teaches a similar device (surgical access device, abstract), comprising an inner tube (140) of the elongate body having an outer surface possessing a threaded configuration (150) and an outer tube of the elongate body (130) having an inner surface possessing a threaded configuration (160) for the purpose of allowing to outer tube to mate with the inner tube to allow control axial translation (col. 3 ll. 55-60). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the threaded configuration of the inner and outer tubes of Shelton in the trocar of Benson as modified by Riza in order for allowing to outer tube to mate with the inner tube to allow control axial translation.
As to claims 3, 12, with the device of Benson, Shelton and Riza above, Shelton further teaches the threaded configuration of the outer tube is female threading (“impressed threads”, col. 3 ll. 7-12), and the threaded configuration of the inner tube is male threading (col. 3 ll. 7-12).
As to claims 4, 13, with the device of Benson, Shelton and Riza above, Shelton further teaches the length of the elongate body is adjusted by rotating the outer tube about the inner tube (col. 3 ll. 7-12).
As to claim 7, 15, with the with the device of Shelton and Riza above, Riza further teaches the locking collar posesses a circular body (21, figure 9), and a C-shaped body (131) joined by a pin (141).
Claims 8, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,439,881 to Shelton in view of U.S. Patent 5,562,688 to Riza as applied to claims 1, 3-5, 7, 11-15 above, and further in view of U.S. Patent Publication 2016/0015374 to Gifford.
As to claims 8, 9, 16, 17, Shelton as modified by Riza disclose the device above but is silent about the circular body of locking collar is riveted to the proximal portion of the outer tube. 
Gifford teaches a similar device (introducer, abstract) having a circular body (220) of a locking collar (218) adhered to a proximal portion of an outer tube (200) by riveting (paragraph 54) for the purpose of using a known mechanism to secure the locking collar to the outer tube. It would have been obvious to one of ordinary skill in the art before the effective filing date to the invention to have the locking collar secured to the outer tube by riveting as taught by Gifford in the system of Shelton as modified by Riza in order for using a known mechanism to secure the locking collar to the outer tube.
Claims 8, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0171946 to Benson in view of U.S. Patent 8,439,881 to Shelton and in view of U.S. Patent 5,562,688 to Riza as applied to claims 1, 3-5, 7, 11-15 above, and further in view of U.S. Patent Publication 2016/0015374 to Gifford.
As to claims 8, 9, 16, 17, Benson as modified by Riza and Shelton disclose the device above but is silent about the circular body of locking collar is riveted to the proximal portion of the outer tube. 
Gifford teaches a similar device (introducer, abstract) having a circular body (220) of a locking collar (218) adhered to a proximal portion of an outer tube (200) by riveting (paragraph 54) for the purpose of using a known mechanism to secure the locking collar to the outer tube. It would have been obvious to one of ordinary skill in the art before the effective filing date to the invention to have the locking collar secured to the outer tube by riveting as taught by Gifford in the system of Benson as modified by Riza and Shelton in order for using a known mechanism to secure the locking collar to the outer tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771